Citation Nr: 0015466	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  93-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period from April 13, 1990, to November 1, 1996, to 
include consideration of a total disability rating for 
individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969 and from February 1970 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1991 rating decision rendered by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which a rating greater than 10 percent for 
asthma was denied, and entitlement to service connection for 
PTSD was granted, and a 30 percent evaluation assigned, 
effective April 13, 1990, the date of the veteran's claim.  
The veteran subsequently perfected an appeal of that decision 
noting his disagreement with the assigned evaluations.

In a September 1997 decision, the RO granted the veteran an 
increase in the evaluation of his asthma, finding it 30 
percent disabling from April 13, 1990, and denied a claim of 
entitlement to TDIU.  This decision also awarded the veteran 
an increase in the rating of his PTSD, assigning a 70 percent 
evaluation from April 13, 1990, to November 1, 1996, and a 
100 percent rating from November 1, 1996.  

In an April 1998 decision, the Board remanded the veteran's 
claim of entitlement to an increased evaluation for asthma, 
and noted in the introduction that his claim of entitlement 
to TDIU was moot because of the September 1997 grant of a 
total schedular rating for PTSD.  The veteran appealed this 
decision to United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in November 1998 the Court 
remanded this claim to the Board finding that consideration 
of TDIU for the period from April 13, 1990, to November 1, 
1996, was still pending.  In June 1999, the Board remanded 
this claim for additional development.  Upon completion of 
this development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  For the period from April 13, 1990, to November 1, 1996, 
the veteran's PTSD was manifested by symptoms resulting in 
severe impairment of his functional capacity socially and 
industrially.

3.  The veteran's bronchitis is manifested by pulmonary 
function tests indicating mild airflow obstruction, symptoms 
which are relieved by use of an inhaler, no corticosteroid 
treatment, and no hospitalizations for asthma since before 
1990. 


CONCLUSIONS OF LAW

1.  A 100 percent schedular rating for PTSD is warranted for 
the period from April 13, 1990, to November 1, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  A rating in excess of 30 percent for asthma is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the increase in 
severity of his PTSD and his asthma constitute plausible or 
well-grounded claims.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board further finds that the VA has met its 
statutory obligation to assist him in the development of his 
claims. 38 U.S.C.A. § 5107(a).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (992).

a.  PTSD 

Service connection for PTSD was granted in a January 1991 RO 
decision, and the initial rating assigned was 30 percent, 
effective April 13, 1990.  As was previously noted, in 
September 1997 the RO increased the rating for PTSD to 70 
percent for the period from April 13, 1990, to November 1, 
1996, and to 100 percent from November 1, 1996.  Because the 
veteran perfected an appeal from the initial rating assigned 
for PTSD, the matter of entitlement to a total rating for 
PTSD for the period from April 13, 1990, to November 1, 1996, 
must be addressed.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.132 (Schedule), the RO ascertained the severity of the 
veteran's PTSD for the period from April 13, 1990, to 
November 1, 1996, by application of the criteria set forth in 
Diagnostic Code 9411.  Under the regulations in effect prior 
to November 7, 1996, a 100 percent rating required that all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior, or a 
demonstrable inability to obtain or retain employment.  

The evidence for the period from April 13, 1990, to November 
1, 1996, shows that the veteran began group and individual 
therapy for PTSD in April 1990.  An October 1990 notation 
states that he lost jobs due to his temper, that his 
relationship with his spouse was considerably impaired, and 
that he was not flexible enough to handle a job for any 
length of time.  Treatment notations and VA treatment records 
consistently document the veteran's outbursts of rage at 
others due to actual and perceived conflict.

The medical evidence reveals that the veteran exhibited 
symptoms of difficulty sleeping and explosive rages with 
little provocation.  He had been married four times and held 
six to eight jobs from discharge to 1996.  He began taking 
medication for his psychiatric disorder in January 1992, and 
these helped his depression but his sleep was still poor and 
he was still having explosive episodes.  In or around May 
1993 the veteran assaulted a Vietnamese woman over a conflict 
about foodstamps and was arrested in connection with this 
incident.  He was unemployed from December 1989 to 1993, 
worked part time, in 1993, and worked less than 40 hours a 
week at a radio station from midnight to eight in the morning 
from 1994 to 1996, when he was fired due to a conflict with 
his supervisor.  

In May 1995 the veteran was hospitalized for three months due 
to his PTSD and given several psychiatric tests and 
evaluations.  The examiner reporting on the results of his 
psychiatric tests noted that he was in the 70th percentile 
for severity of chronic PTSD and assessed a global assessment 
functioning (GAF) score of 35.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994).  A GAF of 35 is defined as some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

A July 1995 VA compensation examination report notes that the 
veteran worked only one shift per week at a radio station 
because of trouble with his supervisor.  It was also noted 
that he was working on several books but had not finished any 
and had not found a publisher interested in them.  This 
examiner assessed a GAF of 52, on the low end of the 51 to 60 
range, which is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks)  
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The examiner also noted that the veteran had rage 
problems in his dealings with people whether it was in his 
therapeutic, work, or personal life.  

During this time period the veteran was participating in 
vocational rehabilitation; however, this was terminated in 
November 1996 when the veteran was deemed unemployable and 
again assessed a GAF of 35.  On August 1999 VA examination, 
the examiner reviewed the entire claims file and noted that 
the veteran's PTSD was chronic and severe and that it was 
unlikely that there was going to be a major change in his 
condition or ability to be around other people without 
problems with his PTSD symptoms.  His GAF score was 45 to 50 
in the past and present.  A GAF of 40 to 50 is defined as 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."

Based on the evidence of record the Board finds that the 
veteran's PTSD warranted a total schedular disability rating 
for the period from April 13, 1990, to November 1, 1996.  His 
psychiatric reports all support findings that he was unable 
to interact with other people without experiencing episodes 
of rage, as evidenced by his assault on a Vietnamese woman 
over a disagreement and his continuous conflicts with his 
supervisors.  Moreover, psychiatric evaluations found his 
functional ability ranged from a low of reality impaired to a 
high of moderately severe, all with specific notation of his 
poor interpersonal reactions.  The veteran's lack of ability 
to function is further demonstrated by his inability to 
obtain a college degree or to be effectively retrained, 
despite six years in vocational rehabilitation and therapy.  

The Board also notes that although he had a period of 
employment from 1994 to 1996, there is question as to how 
functional he was when he was employed and as to the degree 
to which he was employed.  He was hospitalized for three 
months (in 1995) during this period, only maintained his job 
by avoiding his supervisor and working the nightshift, and, 
based on conflicting evidence, may have had a work week 
fluctuating to as few as 7 hours.  Therefore, the Board does 
not find this period of employment to be contrary to a 
finding that he was totally disabled.

Further, the Board notes that the RO found that the veteran 
worked as a babysitter for his grandchild and was writing 
novels, thus establishing employability.  However, the record 
reveals that although he is writing several novels, he has 
been working on four of them since 1990, and has only 
finished one.  He has no interested publishers for them, and 
only works on them sporadically.  Thus, this activity cannot 
justifiably be called employment.  As for his babysitting 
experience, he only did this for three and half months in 
1996, and was relieved of this job due to his PTSD.  He could 
not maintain even a sheltered employment.  Accordingly, the 
Board finds that the veteran's PTSD symptoms for the period 
from April 13, 1990, to November 1, 1996, satisfy the 
requirements for a total schedular rating.

With regard to the veteran's claim of entitlement to a total 
disability rating due to individual unemployability, the 
Board notes that in a January 2000 statement on behalf of the 
veteran, his attorney argued in the alternative between a 
grant of a total schedular rating and a grant of a total 
rating based on individual unemployability, indicating that a 
grant of either one would satisfy the appeal.  Having granted 
a total schedular rating for the time period in question, the 
Board finds, based on the attorney's statements, that the 
appeal is satisfied as to a total rating.

However, it is also noteworthy that under 38 C.F.R. § 
4.16(a), total disability ratings for compensation may be 
assigned only "where the schedular rating is less than 
total," (emphasis added) when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  Since the Board has granted a 100 
percent evaluation based on a schedular rating for his 
service-connected PTSD, the appellant is not eligible for a 
total rating for compensation based upon individual 
unemployability.  Green v. West, 11 Vet. App. 472, 476 
(1998)).
b. Asthma

The RO awarded service connection for bronchial asthma in a 
May 1987 rating decision, assigning a 10 percent rating 
effective March 1, 1986.  In a September 1997 decision the RO 
increased the rating for the veteran's bronchial asthma to 30 
percent, effective April 13, 1990, the date of receipt of his 
claim of entitlement to an increased rating.  

The regulations governing the evaluation of respiratory 
disorders were revised effective October 7, 1996.  Because 
the veteran's claim was filed in April 1990, prior to the 
revision, he is entitled to evaluation under the regulations, 
old or new, which offer him the most favorable outcome.  See 
38 U.S.C. § 1155; DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to October 7, 1996, the regulations governing bronchial 
asthma awarded a 30 percent evaluation for a moderate 
impairment manifested by asthmatic attacks rather frequent 
(separated only be 10 to 14 day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent evaluation 
is warranted for a severe impairment manifested by frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication, and with more than light manual labor 
precluded.  A total disability rating requires a pronounced 
impairment with asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.  

The revised regulations, effective October 7, 1996, provide 
specific criteria for evaluations.  A 30 percent evaluation 
is warranted for an FEV-1 of 56 to 70 percent predicted, or 
FEV-1/FVC of 56 to 70 percent, or intermittent inhalational 
or oral bronchodilator therapy.  A 60 percent evaluation 
requires an FEV-1 of 40 to 55 percent predicted or FEV-1/FVC 
of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A total disability rating is 
awarded for an FEV-1 less than 40 percent predicted, or FEV-
1/FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or required daily use 
of systemic (oral or parenteral) high does corticosteroids or 
immuno-suppressive medications.

After a review of the evidence, the Board finds that an 
increased evaluation is not warranted under either the old or 
the revised regulations; therefore, the former regulations 
will be considered until October 7, 1996, when they were 
replaced with the revised regulations.  

The veteran has reported in written statements, hearing 
testimony in March 1992, and in examination reports that he 
has shortness of breath after exertion such as running, 
walking or lifting, relieved upon use of an inhaler, and that 
he uses an inhaler as needed.  In July 1995, he reported 
having to use a nebulizer 2 to 4 times a year.  In November 
1999 he reported having to visit the emergency room two times 
in the past year due to coughing and sputum production and 
also noted that his breathing condition flares about 2 times 
a year.  The veteran's wife submitted a statement in October 
1996 noting that the veteran became breathless upon exertion 
or with weather changes, and that he had had several major 
asthma attacks over the past years.

The medical evidence of record shows that the veteran has had 
multiple pulmonary function tests (PFT) from April 1990 to 
November 1999, no hospitalizations due to asthma, and one 
emergency room visit in October 1994, although he reported 
several visits in 1999.  The FEV-1 levels reported on the PFT 
reports show 96 percent of predicted in April 1990 and July 
1990, both deemed to be normal spirometry results; 59 percent 
of predicted in July 1995; 88 percent of predicted in 
February 1997; and 83 percent of predicted in November 1999.  
No more than mild air flow obstruction was noted by the 
examiners.  

June and September 1994 PFT results showed pre-bronchodilator 
FEV-1 levels of 66 percent of predicted and 79 percent of 
predicted, respectively, with improvement to 90 percent of 
predicted and 91 percent of predicted, respectively, after 
use of a bronchodilator.  The September 1994 examiner noted 
mild restrictive pulmonary impairment.  Based on these 
results, his lowest FEV-1 is shown to be 59 percent of 
predicted reported in July 1995.  Accordingly, all of the 
veteran's PFT findings, fall into the range for a 30 percent 
evaluation under the revised regulations.

Chest x-rays in May 1995 were normal, and a high resolution 
chest computed tomography (CT) scan in February 1997 found 
minimum early fibrosis, no air-trapping or emphysema, and no 
evidence of mucus plugs or any findings to suggest allergic 
bronchopulmonary aspergillosis.  

In April 1990 a VA examiner evaluated the veteran's asthma as 
quiescent, without ventilatory deficit.  In a July 1995 VA 
examination report the veteran's breath sounds were equal 
bilaterally with no rales and wheezes, and he was diagnosed 
with asthma and chronic obstructive pulmonary disease.  Upon 
examination in April 1997 his chest was clear to auscultation 
and percussion, and the examiner noted that the frequency of 
the veteran's asthma attacks manifested by sputum production 
was daily, however, his pulmonary functional impairment is 
mild.  In November 1999 the veteran's chest was clear to 
auscultation and percussion with no rales, rhonchi or 
wheezing.  He could walk one mile but had shortness of 
breath.  His sequelae of asthma were reported as biannual 
flares, minimal productive morning cough, and a normal 
spirometry.  

As noted, the evidence of record does not support a finding 
of a 60 percent evaluation under the old or revised 
regulations, but more nearly relates to the criteria for the 
30 percent rating currently assigned.  There are no 
indications of treatment with systemic corticosteroids, no 
indication of monthly treatment required for exacerbations, 
and, although the veteran has attacks brought on by morning 
coughing, and dyspnea on exertion, his breathing is relieved 
by medication.  His breathing impairment has never been 
characterized by an examiner as more than mild.  Accordingly, 
a rating in excess of 30 percent is not warranted.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A 100 percent schedular rating for PTSD is granted for the 
period from April 13, 1990, to November 1, 1996.

A rating in excess of 30 percent for asthma is denied.




REMAND

After a review of the record, it is the opinion of the Board 
that procedural development is required with regard to the 
veteran's claim that his total disability is permanent in 
nature for the purposes of eligibility for Chapter 35 
education benefits.  A review of the record reveals that he 
filed a timely notice of disagreement to the RO's September 
1997 decision which denied Chapter 35 education benefits.  
The RO based its denial on a finding that his total 
disability was not permanent.  In January 2000, the RO issued 
a supplemental statement of the case which addressed, among 
others, the issue of the veteran's eligibility for Chapter 35 
education benefits.  However, this supplemental statement of 
the case was the first to address this issue, and it did not 
provide the veteran with the law in connection with this 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
matter, it simply is not ready for appellate review.  To 
ensure due process, the case is REMANDED to the RO for the 
following development:

The RO should review the record, and 
furnish the veteran and his 
representative a statement of the case, 
with all pertinent regulations, on the 
issue of whether the veteran's total 
disability rating is permanent in nature 
for the purposes of eligibility for 
Chapter 35 benefits.  The veteran and his 
representative should be given the 
opportunity to respond with additional 
argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

